DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-2, 4, 6, 14-18, 20 are amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "wherein the first fastener is connected to a lower side of the first display panel" in 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-13 are rejected for being directly or indirectly dependent on claim 1.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "wherein the first fastener is connected to a lower side of the first display panel" in 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15-19 are rejected for being directly or indirectly dependent on claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kothari (US Pub 2017/0313248) in view of McGehee (US Pat 7,722,109) and Kim (US Pub 2016/0246330).

With respect to claim 1, Kothari discloses a sun visor apparatus for a vehicle (par 0007; discloses an embodiment of the present invention, a sun visor device allows the user to see the area around the vehicle ) comprising: a light shield comprising a plurality of display panels (fig. 29; par 0286; discloses  the sun visor device 2904 can also have a bigger display screen 2902 that can extend beyond the sun visor, wherein the said display screen 2902 on the said sun visor device 2904 would be foldable. The display screen on the sun visor device can be foldable in half from top to bottom, or foldable like a paper roll, or foldable in multiple folds either from top to bottom and/or left to right, etc); driving the display panels of the light shield such that the display panels are folded or unfolded; (par 0286; discloses Users would be able to manually or automatically fold or unfold the display screen 2902 of the sun visor device 2904,) and a controller configured to control the light shield, wherein the controller is configured to receive a user input, (par 0141; discloses  the system provides a graphical user interface (GUI) which allows the user to interact with and control the system through a touch screen interface) to control the driver to fold or unfold the display panels such that the display panels execute a predetermined function of the light shield, (par 0286; discloses automatic unfolding or folding can be triggered in a number of ways such as using a touch button, voice activation, button or switch on sun visor device, hand gestures, power on/off of the sun visor system, turning on/off of the vehicle ignition, unlocking/locking of the vehicle, etc) and to control the light shield to display, on the display panels, image information corresponding to the predetermined function of the light shield according to the received user input (par 0143; discloses  FIG. 2A depicts the view 203 displayed when the “polarized front view” control 202 is selected by the user, and in FIG. 2B, the polarized front view camera 216 is shown how it's visible from the front of the vehicle);
Kothari discloses plurality of display panels foldable from top to bottom and or left to right (see par 0286; discloses the display screen on the sun visor device can be foldable in half from top to bottom, or foldable like a paper roll, or foldable in multiple folds either from top to bottom and/or left to right, etc);
Kothari doesn’t expressly disclose a first panel, a second display panel and a third display panel and a plurality of fasteners including a first fastener, a second fastener and a third fastener, wherein the first fastener is connected to a lower side of the first display panel and an upper side of the second display panel, the second fastener is connected to a right side of the first display panel and a left side of the third display panel, and the third fastener is connected to an upper side of the first display panel and can be connected to an upper fixed portion of a windshield within an interior of the vehicle;
In the same field of endeavor, McGehee discloses a visor comprising plurality of panels comprising a first panel, a second panel and a third panel (fig. 2; first panel 30; second panel B and third panel C) and a plurality of fasteners including a first fastener, a second fastener and a third fastener, (fig. 2; first fastener 94; second fastener 96; fig. 1; third fastener 25) wherein the first fastener is connected to a lower side of the first panel and an upper side of the second panel, (fig. 2; discloses second panel B is connected to lower side of the first panel 30 via first fastener 94) the second fastener is connected to a right side of the first panel and a left side of the third panel, (fig. 2; discloses third panel C is connected to the right side of the first panel 30 via second fastener 96) and the third fastener is connected to an upper side of the first panel and can be connected to an upper fixed portion of a windshield within an interior of the vehicle (col 6; lines 11-15; discloses multidirectional auxiliary sun visor 10 removably secured to existing sun visor 5 via securing device 20 via hook-and-loop fasteners 25);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kothari to form the foldable visor comprising plurality of panels connected via fasteners as disclosed by McGehee in order to achieve a foldable display visor capable of foldable in multidirectional way; 
Kothari and McGehee don’t expressly disclose a driver configured to fold and unfold the display panels;
In the same field of endeavor, Kim discloses foldable display comprising a driver configured to fold and unfold the display panels (par 0067; discloses the folding adjustment part 400 can mechanically fold or unfold the foldable display 10 in response to a received folding control signal. The folding adjustment part 400 can include various mechanical capabilities to fold the foldable display 10. For example, the folding adjustment part 400 include one or more of a hinge, a motor, a spring, a pulling member, a connecting member, and a guide member to mechanically adjust the folding configuration of the foldable display 10 according to the received folding control signa);
Therefore, it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kothari to use the mechanical means for folding and unfolding the display panels that is controlled by a folding control signal as disclosed by Kim in order to automatically fold or unfold the display panels based on the user input without having user to manually fold or unfold the display panels.

With respect to claim 2, Kothari as modified by McGehee and Kim discloses the fasteners are configured to rotate adjacent display panels about a boundary between adjacent one of the display panels (McGehee; see fig. 2; discloses fasteners 94, 96 allows panels to rotate about a boundary between adjacent one of the panels); Kim discloses rotating the panels in accordance with a drive signal from the driver; (Kim; par 0067 discloses the folding adjustment part 400 can include various mechanical capabilities to fold the foldable display 10. For example, the folding adjustment part 400 include one or more of a hinge, a motor, a spring, a pulling member, a connecting member, and a guide member to mechanically adjust the folding configuration of the foldable display 10 );

With respect to claim 3, Kothari as modified by McGehee and Kim discloses wherein: each of the display panels comprises a display screen; the display panels are sequentially stacked in a direction perpendicular to its display screen when folded; and the display panels are arranged in one of a longitudinal direction and a transversal direction when unfolded (Kothari; par 0286; discloses the display screen on the sun visor device can be foldable in half from top to bottom, or foldable like a paper roll, or foldable in multiple folds either from top to bottom and/or left to right; i.e when the display are multi-folded, the tacking direction would be perpendicular to the display screen).


With respect to claim 6, Kothari as modified by McGehee and Kim discloses wherein the light shield is configured to be disposed at an upper portion of the windshield such that the light shield can to rotate toward the windshield in accordance with a drive signal from the driver (Kothari; see fig. 1; discloses the sun visor LCD touch screen is positioned at an upper portion of the windshield within an interior of the vehicle and rotated towards the windshield; par 0213; discloses 0234; discloses a user would also be able to use voice commands instead of operating the digital sun visor by touching the sun visor's LCD touch screen. For example: using a voice command, a user would be able to request to deploy or undeploy the sun visor system).

With respect to claim 7, Kothari as modified by McGehee and Kim discloses wherein, when the user input is a request for a lighting function, the controller is configured to control the driver to fold the display panels of the light shield such that the display panels rotate in a predetermined direction through a predetermined angle, and is configured to control the light shield to adjust screen brightness of the display panel disposed at an outermost position of the light shield (Kothari; par 0156; discloses As shown in FIG. 2A, on the sun visor's touch screen display, a user would have the ability to adjust the brightness of the screen using a brightness adjuster 210, so they can avoid being distracted with bright light while driving; par 0234; discloses a user would also be able to use voice commands instead of operating the digital sun visor by touching the sun visor's LCD touch screen. For example: using a voice command, a user would be able to change the camera view on the sun visor's LCD screen from ‘Polarized Front View’ to ‘See Me’ view, turn on or turn off the sun visor's LCD screen, start or stop video chat, change the sun visor mirror to traditional mirror view instead of the digital LCD screen, request to deploy or undeploy the sun visor system, request to turn on or off the sun visor's display screen, etc).

With respect to claim 8, Kothari as modified by McGehee and Kim discloses wherein, when there is a user input generated in association with lighting brightness of the light shield during control of the light shield, the controller is configured to control the light shield to adjust screen brightness of the display panels in accordance with the user input (Kothari; par 0156; discloses as shown in FIG. 2A, on the sun visor's touch screen display, a user would have the ability to adjust the brightness of the screen using a brightness adjuster 210, so they can avoid being distracted with bright light while driving; see par 0277 as well).

With respect to claim 9, Kothari as modified by McGehee and Kim discloses wherein, when there is no user input generated in association with lighting brightness of the light shield during control of the light shield, the controller is configured to control the light shield to adjust screen brightness of the display panels in accordance with whether vehicle driving is executed and in accordance with a surrounding environment (par 0267; discloses based on the time of the day as well as external environment conditions detected by a sensor, brightness on the sun visor's display screen would be automatically dimmed so the high brightness doesn't hurt the eyes of the user and also make it easy for the users to be able to view outside the vehicle).

With respect to claim 10, Kothari as modified by McGehee and Kim discloses wherein, when the user input is a request for a mirror function, the controller is configured to control the driver to fold the display panels of the light shield such that the display panels rotate in a predetermined direction through a predetermined angle, and is configured to control the light shield to display an indoor image acquired from a vehicle camera on a screen of the display panel disposed at an outermost position of the light shield (par 0149; discloses FIG. 3 depicts the view 304 displayed when the “see me view” control 302 is selected. For this application, “see me view” refers to a view of the front-seated driver or the passenger, who is directly sitting in front of that camera. In the preferred embodiment, this “see me camera” 106 is placed near the top-center of the sun visor's tablet like device as depicted in FIG. 1.; par 0234; discloses a user would also be able to use voice commands instead of operating the digital sun visor by touching the sun visor's LCD touch screen. For example: using a voice command, a user would be able to change the camera view on the sun visor's LCD screen from ‘Polarized Front View’ to ‘See Me’ view, turn on or turn off the sun visor's LCD screen, start or stop video chat, change the sun visor mirror to traditional mirror view instead of the digital LCD screen, request to deploy or undeploy the sun visor system, request to turn on or off the sun visor's display screen, etc; Hence the user would be able to deploy the visor and display see me view on the screen with their voice commands).

With respect to claim 11, Kothari as modified by McGehee and Kim discloses wherein, when the user input is a request for a large-screen display function, the controller is configured to control the driver to unfold the display panels of the light shield, and is configured to control the light shield to display an image and content information on screens of the unfolded display panels (Kothari; par 0286; discloses Users would be able to manually or automatically fold or unfold the display screen 2902 of the sun visor device 2904, wherein automatic unfolding or folding can be triggered in a number of ways such as using a touch button, voice activation, button or switch on sun visor device, hand gestures, power on/off of the sun visor system, turning on/off of the vehicle ignition, unlocking/locking of the vehicle, etc. When the sun visor's display screen is unfolded to make it a bigger screen, the display on the screen would still appear seamless to the users without any cuts or lines near the edges of each fold.).

With respect to claim 13, Kothari as modified by McGehee and Kim wherein, when the user input is a request for a large-screen display function including an information display window, the controller is configured to control the driver to unfold all of the display panels of the light shield and to control the light shield to display additional information on screens of a part of the unfolded display panels while displaying an image and content information on screens of the remaining part of the unfolded display panels (Kothari; par 0286; discloses Users would be able to manually or automatically fold or unfold the display screen 2902 of the sun visor device 2904, wherein automatic unfolding or folding can be triggered in a number of ways such as using a touch button, voice activation, button or switch on sun visor device, hand gestures, power on/off of the sun visor system, turning on/off of the vehicle ignition, unlocking/locking of the vehicle, etc. When the sun visor's display screen is unfolded to make it a bigger screen, the display on the screen would still appear seamless to the users without any cuts or lines near the edges of each fold; see fig. 4B, fig. 5, fig. 6, fig. 7A; discloses the display may be used for displaying different content and information).

With respect to claim 20, Kothari discloses a vehicle (see fig. 1; discloses an interior of a vehicle) comprising: an input device; (par 0233; discloses he switching mechanism to turn on/off or activate/deactivate the LCD screen 1906 on the sun visor, such that instead of the reflection of the two-way mirror 1902, the LCD screen 1906 becomes visible on the sun visor device 1904, can be accomplished in many different ways such as using a button, a flip switch, touch screen option, voice control, gestures, motion sensor, coupled or integrated with opening/closing of the cover of the sun visor, other similar switching mechanisms, etc) and a sun visor apparatus comprising a plurality of display panels, (fig. 29; par 0286; discloses  the sun visor device 2904 can also have a bigger display screen 2902 that can extend beyond the sun visor, wherein the said display screen 2902 on the said sun visor device 2904 would be foldable. The display screen on the sun visor device can be foldable in half from top to bottom, or foldable like a paper roll, or foldable in multiple folds either from top to bottom and/or left to right, etc) wherein the sun visor apparatus is configured to fold or unfold the display panels in accordance with a user input from the input device, to execute a predetermined function, (par 0286; discloses Users would be able to manually or automatically fold or unfold the display screen 2902 of the sun visor device 2904, automatic unfolding or folding can be triggered in a number of ways such as using a touch button, voice activation, button or switch on sun visor device, hand gestures, power on/off of the sun visor system, turning on/off of the vehicle ignition, unlocking/locking of the vehicle, etc) wherein the sun visor apparatus further comprises: a light shield, at which the plurality of display panels is disposed in a coupled state, (par 0288; discloses the said foldable display screen of the sun visor (i.e. light shield) would comprise of dual side screens) the display panels of the light shield such that the display panels are folded or unfolded, and a controller configured to control the light shield and, the controller configured to fold or unfold the display panels such that the display panels execute a predetermined function of the light shield, (par 0286; discloses Users would be able to manually or automatically fold or unfold the display screen 2902 of the sun visor device 2904, automatic unfolding or folding can be triggered in a number of ways such as using a touch button, voice activation, button or switch on sun visor device, hand gestures, power on/off of the sun visor system, turning on/off of the vehicle ignition, unlocking/locking of the vehicle, etc) and configured to control the light shield to display, on the display panels, image information corresponding to the predetermined function of the light shield, upon receiving the user input (par 0143; discloses  FIG. 2A depicts the view 203 displayed when the “polarized front view” control 202 is selected by the user, and in FIG. 2B, the polarized front view camera 216 is shown how it's visible from the front of the vehicle);
Kothari discloses plurality of display panels foldable from top to bottom and or left to right (see par 0286; discloses the display screen on the sun visor device can be foldable in half from top to bottom, or foldable like a paper roll, or foldable in multiple folds either from top to bottom and/or left to right, etc);
Kothari doesn’t expressly disclose the sun visor comprises  first, second and  third display panels and first, second and third fasteners, wherein the first fastener is connected to a lower side of the first display panel and an upper side of the second display panel, the second fastener is connected to a right side of the first display panel and a left side of the third display panel, and the third fastener is connected to an upper side of the first display panel and can be connected to an upper fixed portion of a windshield within an interior of the vehicle;
In the same field of endeavor, McGehee discloses a visor comprising plurality of panels comprising first , second and third panels (fig. 2; first panel 30; second panel B and third panel C) and first, second and third fasteners, (fig. 2; first fastener 94; second fastener 96; fig. 1; third fastener 25) wherein the first fastener is connected to a lower side of the first panel and an upper side of the second panel, (fig. 2; discloses second panel B is connected to lower side of the first panel 30 via first fastener 94) the second fastener is connected to a right side of the first panel and a left side of the third panel, (fig. 2; discloses third panel C is connected to the right side of the first panel 30 via second fastener 96) and the third fastener is connected to an upper side of the first panel and can be connected to an upper fixed portion of a windshield within an interior of the vehicle (col 6; lines 11-15; discloses multidirectional auxiliary sun visor 10 removably secured to existing sun visor 5 via securing device 20 via hook-and-loop fasteners 25);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kothari to form the foldable visor comprising plurality of panels connected via fasteners as disclosed by McGehee in order to achieve a foldable display visor capable of foldable in multidirectional way; 
Kothari as modified by McGehee don’t expressly disclose a driver configured to drive the display panels such that display panels are folded and unfolded;
In the same field of endeavor, Kim discloses foldable display comprising a driver configured to drive the display panels such that display panels are folded and unfolded;
 (par 0067; discloses the folding adjustment part 400 can mechanically fold or unfold the foldable display 10 in response to a received folding control signal. The folding adjustment part 400 can include various mechanical capabilities to fold the foldable display 10. For example, the folding adjustment part 400 include one or more of a hinge, a motor, a spring, a pulling member, a connecting member, and a guide member to mechanically adjust the folding configuration of the foldable display 10 according to the received folding control signa);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kothari as modified by McGehee to use the mechanical means for folding and unfolding the display panels that is controlled by a folding control signal as disclosed by Kim in order to automatically fold or unfold the display panels based on the user input without having user to manually fold or unfold the display panels.


Claims 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kothari (US Pub 2017/0313248) in view of McGehee (US Pat 7,722,109).

With respect to claim 14, Kothari discloses a method for controlling a sun visor apparatus for a vehicle (see par 0007; discloses an embodiment of the present invention, a sun visor device allows the user to see the area around the vehicle ) including a light shield including a plurality of display panels, (fig. 29; par 0286; discloses  the sun visor device 2904 can also have a bigger display screen 2902 that can extend beyond the sun visor, wherein the said display screen 2902 on the said sun visor device 2904 would be foldable. The display screen on the sun visor device can be foldable in half from top to bottom, or foldable like a paper roll, or foldable in multiple folds either from top to bottom and/or left to right, etc) and the method comprising: receiving a user input is received; identifying a function of the light shield requested to be executed in accordance with the user input; (par 0141; discloses  the system provides a graphical user interface (GUI) which allows the user to interact with and control the system through a touch screen interface) causing the display panels to fold or unfold in accordance with the function of the light shield requested to be executed; (par 0286; discloses Users would be able to manually or automatically fold or unfold the display screen 2902 of the sun visor device 2904, automatic unfolding or folding can be triggered in a number of ways such as using a touch button, voice activation, button or switch on sun visor device, hand gestures, power on/off of the sun visor system, turning on/off of the vehicle ignition, unlocking/locking of the vehicle, etc) and controlling the light shield to display, on the display panels, image information corresponding to the function of the light shield requested to be executed (par 0143; discloses  FIG. 2A depicts the view 203 displayed when the “polarized front view” control 202 is selected by the user, and in FIG. 2B, the polarized front view camera 216 is shown how it's visible from the front of the vehicle);
Kothari discloses plurality of display panels foldable from top to bottom and or left to right (see par 0286; discloses the display screen on the sun visor device can be foldable in half from top to bottom, or foldable like a paper roll, or foldable in multiple folds either from top to bottom and/or left to right, etc);
Kothari doesn’t expressly disclose a first panel, a second display panel and a third display panel and a plurality of fasteners including a first fastener, a second fastener and a third fastener, wherein the first fastener is connected to a lower side of the first display panel and an upper side of the second display panel, the second fastener is connected to a right side of the first display panel and a left side of the third display panel, and the third fastener is connected to an upper side of the first display panel and can be connected to an upper fixed portion of a windshield within an interior of the vehicle;
In the same field of endeavor, McGehee discloses a visor comprising plurality of panels comprising a first panel, a second panel and a third panel (fig. 2; first panel 30; second panel B and third panel C) and a plurality of fasteners including a first fastener, a second fastener and a third fastener, (fig. 2; first fastener 94; second fastener 96; fig. 1; third fastener 25) wherein the first fastener is connected to a lower side of the first panel and an upper side of the second panel, (fig. 2; discloses second panel B is connected to lower side of the first panel 30 via first fastener 94) the second fastener is connected to a right side of the first panel and a left side of the third panel, (fig. 2; discloses third panel C is connected to the right side of the first panel 30 via second fastener 96) and the third fastener is connected to an upper side of the first panel and can be connected to an upper fixed portion of a windshield within an interior of the vehicle (col 6; lines 11-15; discloses multidirectional auxiliary sun visor 10 removably secured to existing sun visor 5 via securing device 20 via hook-and-loop fasteners 25);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kothari to form the foldable visor comprising plurality of panels connected via fasteners as disclosed by McGehee in order to achieve a foldable display visor capable of foldable in multidirectional way.

With respect to claim 15, Kothari as modified by McGehee discloses wherein the user input is a request for a lighting function and wherein causing the display panels to fold or unfold and controlling the light shield comprise causing the display panels to fold  such that the display panels rotate in a predetermined direction through a predetermined angle, while controlling the light shield to adjust screen brightness of the display panel disposed at an outermost position of the light shield (Kothari; par 0156; discloses As shown in FIG. 2A, on the sun visor's touch screen display, a user would have the ability to adjust the brightness of the screen using a brightness adjuster 210, so they can avoid being distracted with bright light while driving; par 0234; discloses a user would also be able to use voice commands instead of operating the digital sun visor by touching the sun visor's LCD touch screen. For example: using a voice command, a user would be able to change the camera view on the sun visor's LCD screen from ‘Polarized Front View’ to ‘See Me’ view, turn on or turn off the sun visor's LCD screen, start or stop video chat, change the sun visor mirror to traditional mirror view instead of the digital LCD screen, request to deploy or undeploy the sun visor system, request to turn on or off the sun visor's display screen, etc). 

With respect to claim 16, Kothari as modified by McGehee discloses wherein the user input is a request for a mirror function and wherein causing the display panels to fold or unfold and controlling the light shield comprise causing the display panels to fold such that the display panels rotate in a predetermined direction through a predetermined angle, while controlling the light shield to display an indoor image acquired from a vehicle camera on a screen of the display panel disposed at an outermost position of the light shield (Kothari; par 0149; discloses FIG. 3 depicts the view 304 displayed when the “see me view” control 302 is selected. For this application, “see me view” refers to a view of the front-seated driver or the passenger, who is directly sitting in front of that camera. In the preferred embodiment, this “see me camera” 106 is placed near the top-center of the sun visor's tablet like device as depicted in FIG. 1.; par 0234; discloses a user would also be able to use voice commands instead of operating the digital sun visor by touching the sun visor's LCD touch screen. For example: using a voice command, a user would be able to change the camera view on the sun visor's LCD screen from ‘Polarized Front View’ to ‘See Me’ view, turn on or turn off the sun visor's LCD screen, start or stop video chat, change the sun visor mirror to traditional mirror view instead of the digital LCD screen, request to deploy or undeploy the sun visor system, request to turn on or off the sun visor's display screen, etc; Hence the user would be able to deploy the visor and display see me view on the screen with their voice commands).

With respect to claim 17, Kothari as modified by McGehee discloses wherein the user input is a request for a large-screen display function and wherein causing the display panels to fold or unfold and controlling the light shield comprise causing the display panels to unfold while controlling the light shield to display an image and content information on screens of unfolded display panels (Kothari; par 0286; discloses Users would be able to manually or automatically fold or unfold the display screen 2902 of the sun visor device 2904, wherein automatic unfolding or folding can be triggered in a number of ways such as using a touch button, voice activation, button or switch on sun visor device, hand gestures, power on/off of the sun visor system, turning on/off of the vehicle ignition, unlocking/locking of the vehicle, etc. When the sun visor's display screen is unfolded to make it a bigger screen, the display on the screen would still appear seamless to the users without any cuts or lines near the edges of each fold).

With respect to claim 18, Kothari as modified by McGehee discloses wherein the user input is a request for a large-screen display function including an information display window and wherein causing the display panels to fold or unfold and controlling the light shield comprise causing the all of the display panels to unfold while controlling the light shield to display additional information on screens of a part of the unfolded display panels while displaying an image and content information on screens of the remaining part of the unfolded display panels (Kothari; par 0286; discloses Users would be able to manually or automatically fold or unfold the display screen 2902 of the sun visor device 2904, wherein automatic unfolding or folding can be triggered in a number of ways such as using a touch button, voice activation, button or switch on sun visor device, hand gestures, power on/off of the sun visor system, turning on/off of the vehicle ignition, unlocking/locking of the vehicle, etc. When the sun visor's display screen is unfolded to make it a bigger screen, the display on the screen would still appear seamless to the users without any cuts or lines near the edges of each fold; see fig. 20; discloses user may view content on the larger unfolded display; see fig. 4B, fig. 5, fig. 6, fig. 7A; discloses the display may be used for displaying different content and information).

With respect to claim 19, Kothari as modified by McGehee discloses a non-transitory computer-readable recording medium having recorded thereon a program for executing the method of claim 14 (Kothari; par 0008; discloses an embodiment of the present invention, an automotive visualization system comprises: a first camera, a display apparatus placed within view of a user of the vehicle, a computer processor, non-volatile computer memory storing computer instructions configured to: receive a first image from the first camera, display the first image on the display apparatus in real time, and a switching mechanism configured to cause the display apparatus to turn on and/or off in response to the switching mechanism).

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kothari (US Pub 2017/0313248) in view of McGehee (US Pat 7,722,109), Kim (US Pub 2016/0246330) and Kerr (US Pub 2017/0315771).

With respect to claim 12, Kothari as modified by McGehee and Kim discloses wherein: when the vehicle is configured in a non-autonomous mode, the controller is configured to control the driver to rotate the unfolded display panels in a predetermined direction for sunlight shielding through a predetermined angle for sunlight shielding, and is configured to control the light shield to display outdoor image information acquired from a vehicle camera on the screens of the unfolded display panels (Kothari; par 0143; discloses  FIG. 2A depicts the view 203 displayed when the “polarized front view” control 202 is selected by the user, and in FIG. 2B, the polarized front view camera 216 is shown how it's visible from the front of the vehicle. For this application, “polarized front view” refers to a view of the vehicle environment located in front of the vehicle and including traffic lights, street signs, and traffic ahead of the vehicle, which would typically be blocked when a conventional sun visor is in use);
Kothari discloses the controller is configured to control the light shield to display an image and content information on the screens of the unfolded display panels (see fig. 29; par 0286-0287);
Kothari as modified by McGehee and Kim don’t expressly disclose the vehicle is configured in an autonomous mode and controlling the display based on the mode;
In the same field of endeavor, Kerr discloses system and method for selectively displaying images in an autonomous vehicle (see abstract); Kerr discloses the vehicle is configured in an autonomous mode and controlling the display based on the mode (see par 0002; discloses  system is provided herein for selectively displaying images in an autonomous vehicle, including those of the outside environment of the vehicle and those of multimedia content. The multimedia content can be shown during an autonomous mode, while the display can be switched to show the outside environment when the vehicle requires a handover to manual mode.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kothari as modified by McGehee and Kim to allow the vehicle to be used in autonomous mode where multimedia images maybe displayed on the screen as disclosed by Kerr in order to allow user to enjoy multimedia content while the vehicle is in autonomous mode.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kothari (US Pub 2017/0313248) in view of McGehee (US Pat 7,722,109), Kim (US Pub 2016/0246330) and Sirpal et al (US Pub 2012/0084694).


	With respect to claim 4, Kothari as modified by McGehee and Kim don’t expressly disclose when the display panels are in an unfolded configuration, the display panels are arranged such that screens of two display panels, which are disposed at outermost positions, respectively, are directed in the same direction (Kothari; fig. 29; discloses an unfolded state where the screens are facing in the same direction);
Kothari as modified by McGehee and Kim don’t expressly disclose when the display panels are in a folded configuration, the display panels are arranged such that screens of two display panels, which are disposed at outermost positions, respectively, are directed in opposite directions;
 Sirpal discloses wherein: when the display panels are in a folded configuration, the display panels are arranged such that screens of two display panels, which are disposed at outermost positions, respectively, are directed in opposite directions (Sirpal; fig. 1H; discloses a folded state where the screen of the display panels are in opposite direction); 
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kothari as modified by McGehee and Kim to connect the display panel using hinges that allow them to fold at 360 degrees and 180 degrees as disclosed by Sirpal in order to allow user to face the plurality of display in same direction or in opposite directions.

	With respect to claim 5, Kothari as modified by McGehee and Kim don’t expressly disclose wherein each of the fasteners comprises a hinge configured to connect and rotate the adjacent display panels corresponding to the fastener;
Sirpal wherein each of the fasteners comprises a hinge configured to connect and rotate the adjacent display panels corresponding to the fastener (Sirpal; par 0090; discloses Hinge 128, in the embodiment shown in FIGS. 1A-1J, is a center hinge that connects screens 104 and 108 so that when the hinge is closed, screens 104 and 108 are juxtaposed (i.e., side-by-side) as shown in FIG. 1B (illustrating a front view of device 100). Hinge 128 can be opened to position the two screens 104 and 108 in different relative positions to each other);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kothari as modified by McGehee and Kim to connect plurality of display panel using hinges as disclosed by Sirpal such that display panels may be folded or unfolded or opened to position the plurality of display in different relative position to each other. 
Response to Arguments
Applicant’s arguments with respect to claim(s) with respect to claim 1-20 have been considered but are moot as they do not apply to new refence being used in the current rejection. 


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        11/01/2022